                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

        George Victor Stokes,         )              JUDGMENT IN CASE
                                      )
             Petitioner,              )                3:20-cv-00599-MR
                                      )
                 vs.                  )
                                      )
        U.S. Marshal Service,         )
             Respondent.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 8, 2020 Order.

                                               December 8, 2020




         Case 3:20-cv-00599-MR Document 6 Filed 12/08/20 Page 1 of 1
